Exhibit 10.4

EXECUTION COPY

VOLKSWAGEN AUTO LOAN ENHANCED TRUST 2014-1

AMENDED AND RESTATED

TRUST AGREEMENT

among

VOLKSWAGEN AUTO LEASE/LOAN UNDERWRITTEN FUNDING, LLC,

as the Depositor

CITIBANK, N.A.,

as the Owner Trustee

and

CITICORP TRUST DELAWARE, NATIONAL ASSOCIATION,

as the Issuer Delaware Trustee

Dated as of April 30, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  DEFINITIONS      1   

SECTION 1.1.

  Capitalized Terms      1   

SECTION 1.2.

  Other Interpretive Provisions      1   

ARTICLE II

  ORGANIZATION      2   

SECTION 2.1.

  Name      2   

SECTION 2.2.

  Office      2   

SECTION 2.3.

  Purposes and Powers      2   

SECTION 2.4.

  Appointment of the Trustees      3   

SECTION 2.5.

  Initial Capital Contribution of Trust Estate      3   

SECTION 2.6.

  Declaration of Trust      3   

SECTION 2.7.

  Organizational Expenses; Liabilities of the Holders      3   

SECTION 2.8.

  Title to the Trust Estate      4   

SECTION 2.9.

  Representations and Warranties of the Seller      4   

SECTION 2.10.

  Situs of Issuer      5   

ARTICLE III

  CERTIFICATE AND TRANSFER OF CERTIFICATE      5   

SECTION 3.1.

  Initial Ownership      5   

SECTION 3.2.

  Authentication of Certificate      5   

SECTION 3.3.

  Form of the Certificate      5   

SECTION 3.4.

  Registration of Certificates      5   

SECTION 3.5.

  Transfer of Certificate      6   

SECTION 3.6.

  Lost, Stolen, Mutilated or Destroyed Certificates      7   

ARTICLE IV

  ACTIONS BY OWNER TRUSTEE      7   

SECTION 4.1.

  Prior Notice to Certificateholder with Respect to Certain Matters      7   

SECTION 4.2.

  Action by Certificateholder with Respect to Certain Matters      8   

SECTION 4.3.

  Action by Certificateholder with Respect to Bankruptcy      8   

SECTION 4.4.

  Restrictions on Certificateholder’s Power      8   

SECTION 4.5.

  Majority Control      8   

ARTICLE V

  APPLICATION OF TRUST FUNDS; CERTAIN DUTIES      9   

SECTION 5.1.

  Application of Trust Funds      9   

SECTION 5.2.

  Method of Payment      9   

SECTION 5.3.

  Sarbanes-Oxley Act      9   

SECTION 5.4.

  Signature on Returns      9   

ARTICLE VI

  AUTHORITY AND DUTIES OF OWNER TRUSTEE      9   

SECTION 6.1.

  General Authority      9   

SECTION 6.2.

  General Duties      10   

SECTION 6.3.

  Action upon Instruction      10   

SECTION 6.4.

  No Duties Except as Specified in this Agreement or in Instructions      11   

 

  -i-  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page  

SECTION 6.5.

  No Action Except under Specified Documents or Instructions      11   

SECTION 6.6.

  Restrictions      12   

SECTION 6.7.

  Rights and Protections of the Issuer Delaware Trustee      12   

SECTION 6.8.

  Duties of the Issuer Delaware Trustee      12   

ARTICLE VII

  CONCERNING THE TRUSTEES      12   

SECTION 7.1.

  Acceptance of Trusts and Duties      12   

SECTION 7.2.

  Furnishing of Documents      13   

SECTION 7.3.

  Representations and Warranties      13   

SECTION 7.4.

  Reliance; Advice of Counsel      14   

SECTION 7.5.

  Not Acting in Individual Capacity      15   

SECTION 7.6.

  Trustees May Own Notes      15   

ARTICLE VIII

  COMPENSATION AND INDEMNIFICATION OF THE TRUSTEES      15   

SECTION 8.1.

  The Trustees’ Compensation      15   

SECTION 8.2.

  Indemnification      15   

SECTION 8.3.

  Payments to the Owner Trustee      16   

SECTION 8.4.

  Survival      16   

ARTICLE IX

  TERMINATION OF TRUST AGREEMENT      16   

SECTION 9.1.

  Termination of Trust Agreement      16   

SECTION 9.2.

  Dissolution of the Issuer      16   

SECTION 9.3.

  Limitations on Termination      17   

ARTICLE X

  SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES      17   

SECTION 10.1.

  Eligibility Requirements for the Owner Trustee and Issuer Delaware Trustee   
  17   

SECTION 10.2.

  Resignation or Removal of Either Trustee      17   

SECTION 10.3.

  Successor Trustee      18   

SECTION 10.4.

  Merger or Consolidation of a Trustee      18   

SECTION 10.5.

  Appointment of Co-Trustee or Separate Trustee      19   

ARTICLE XI

  MISCELLANEOUS      20   

SECTION 11.1.

  Amendments      20   

SECTION 11.2.

  No Legal Title to Trust Estate in Certificateholder      21   

SECTION 11.3.

  Limitations on Rights of Others      21   

SECTION 11.4.

  Notices      21   

SECTION 11.5.

  Severability      22   

SECTION 11.6.

  Separate Counterparts      22   

SECTION 11.7.

  Successors and Assigns      22   

SECTION 11.8.

  No Petition      22   

SECTION 11.9.

  Headings      23   

 

  -ii-  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page  

SECTION 11.10.

   Governing Law      23   

SECTION 11.11.

   Waiver of Jury Trial      24   

SECTION 11.12.

   Information Requests      24   

SECTION 11.13.

   Form 10-D and Form 10-K Filings      24   

SECTION 11.14.

   Form 8-K Filings      24   

SECTION 11.15.

   Indemnification      24   

SECTION 11.16.

   Information to Be Provided by the Trustees      25   

 

Exhibit A    Form of Certificate

 

  -iii-  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

This AMENDED AND RESTATED TRUST AGREEMENT is made as of April 30, 2014 (as from
time to time amended, supplemented or otherwise modified and in effect, this
“Agreement”) among VOLKSWAGEN AUTO LEASE/LOAN UNDERWRITTEN FUNDING, LLC, a
Delaware limited liability company, as the depositor (the “Seller”), CITIBANK,
N.A., a national banking association (“Citibank”), as the owner trustee (in such
capacity, the “Owner Trustee”) and CITICORP TRUST DELAWARE, NATIONAL
ASSOCIATION, a national banking association, as the Delaware trustee (the
“Issuer Delaware Trustee” and, together with the Owner Trustee, the “Trustees”
and each a “Trustee”).

RECITALS

WHEREAS, the Seller and the Trustees entered into that certain Trust Agreement
dated as of March 27, 2014 (the “Original Trust Agreement”), and filed a
certificate of trust with the Secretary of State of the State of Delaware
pursuant to which the Issuer (as defined below) was created; and

WHEREAS, in connection with the issuance of the Notes, the parties have agreed
to amend and restate the Original Trust Agreement;

NOW THEREFORE, IN CONSIDERATION of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Capitalized Terms. Unless otherwise indicated, capitalized terms
used in this Agreement are defined in Appendix A to the Sale and Servicing
Agreement dated as of the date hereof (as from time to time amended,
supplemented or otherwise modified and in effect, the “Sale and Servicing
Agreement”) among the Issuer, the Seller, VW Credit, Inc., as servicer, and
Deutsche Bank Trust Company Americas, as indenture trustee, as the same may be
amended, modified or supplemented from time to time.

SECTION 1.2. Other Interpretive Provisions. All terms defined in this Agreement
shall have the defined meanings when used in any certificate or other document
delivered pursuant hereto unless otherwise defined therein. For purposes of this
Agreement and all such certificates and other documents, unless the context
otherwise requires: (a) accounting terms not otherwise defined in this
Agreement, and accounting terms partly defined in this Agreement to the extent
not defined, shall have the respective meanings given to them under GAAP
(provided, that, to the extent that the definitions in this Agreement and GAAP
conflict, the definitions in this Agreement shall control); (b) terms defined in
Article 9 of the UCC as in effect in the State of Delaware and not otherwise
defined in this Agreement are used as defined in that Article; (c) the words
“hereof,” “herein” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(d) references to any Article, Section, Schedule or Exhibit are references to
Articles, Sections, Schedules and Exhibits in or to this Agreement, and
references to any paragraph, subsection, clause or other subdivision within

 

  1  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

any Section or definition refer to such paragraph, subsection, clause or other
subdivision of such Section or definition; (e) the term “including” and all
variations thereof means “including without limitation”; (f) references to any
law or regulation refer to that law or regulation as amended from time to time
and include any successor law or regulation; and (g) references to any Person
include that Person’s successors and assigns.

ARTICLE II

ORGANIZATION

SECTION 2.1. Name. The trust created under the Original Trust Agreement and
continued hereby shall be known as “Volkswagen Auto Loan Enhanced Trust 2014-1”
(the “Issuer”), in which name the Owner Trustee may conduct the business of such
trust, make and execute contracts and other instruments on behalf of such trust
and sue and be sued.

SECTION 2.2. Office. The office of the Issuer shall be in care of the Owner
Trustee at the Corporate Trust Office or at such other address as the Owner
Trustee may designate by written notice to the Certificateholder, the Seller and
the Administrator.

SECTION 2.3. Purposes and Powers. The purpose of the Issuer is, and the Issuer
shall have the power and authority, to engage in the following activities:

(a) to issue the Notes pursuant to the Indenture and the Certificate pursuant to
this Agreement, and to sell, transfer and exchange the Notes and the Certificate
and to pay interest on and principal of the Notes and distributions on the
Certificate;

(b) to acquire the property and assets set forth in the Sale and Servicing
Agreement from the Seller pursuant to the terms thereof, to make deposits to and
withdrawals from the Collection Account, the Principal Distribution Account and
the Reserve Account and to pay the organizational, start-up and transactional
expenses of the Issuer;

(c) to assign, Grant, transfer, pledge, mortgage and convey the Trust Estate
pursuant to the Indenture and to hold, manage and distribute to the
Certificateholder any portion of the Trust Estate released from the lien of, and
remitted to the Issuer pursuant to, the Indenture;

(d) to enter into and perform its obligations under the Transaction Documents to
which it is a party;

(e) to engage in those activities, including entering into agreements, that are
necessary, suitable or convenient to accomplish the foregoing or are incidental
thereto or connected therewith; and

(f) subject to compliance with the Transaction Documents, to engage in such
other activities as may be required in connection with conservation of the Trust
Estate and the making of distributions to the Certificateholder and the
Noteholders.

 

  2  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

The Owner Trustee is hereby authorized to engage in the foregoing activities on
behalf of the Issuer. Neither the Issuer nor the Owner Trustee on behalf of the
Issuer shall engage in any activity other than in connection with the foregoing
or other than as required or authorized by the terms of this Agreement or the
other Transaction Documents.

SECTION 2.4. Appointment of the Trustees. The Seller hereby appoints the Owner
Trustee as trustee of the Issuer effective as of the date hereof, to have all
the rights, powers and duties set forth herein. The Seller hereby appoints the
Issuer Delaware Trustee as Delaware trustee of the Issuer effective as of the
date hereof for the sole purpose of satisfying the requirement of
Section 3807(a) of the Statutory Trust Act that the Issuer have at least one
trustee with a principal place of business in the State of Delaware. It is
understood and agreed by the parties hereto that the Issuer Delaware Trustee
shall have none of the duties or liabilities of the Owner Trustee.

SECTION 2.5. Initial Capital Contribution of Trust Estate. As of the date of the
Original Trust Agreement, the Seller sold, assigned, transferred, conveyed and
set over to the Owner Trustee the sum of $1. The Owner Trustee hereby
acknowledges receipt in trust from the Seller, as of such date, of the foregoing
contribution, which shall constitute the initial Trust Estate and shall be
deposited in the Collection Account.

SECTION 2.6. Declaration of Trust. The Owner Trustee hereby declares that it
will hold the Trust Estate in trust upon and subject to the conditions set forth
herein for the use and benefit of the Certificateholder, subject to the
obligations of the Issuer under the Transaction Documents. It is the intention
of the parties hereto that the Issuer constitute a statutory trust under the
Statutory Trust Act and that this Agreement constitute the governing instrument
of such statutory trust. It is the intention of the parties hereto that, solely
for federal income and state and local income, franchise and value added tax
purposes, so long as there is a single beneficial owner of the Certificate, the
Issuer will be disregarded as an entity separate from such beneficial owner and
the Notes will be characterized as debt. The parties agree that, unless
otherwise required by appropriate tax authorities, the Issuer will not file or
cause to be filed annual or other necessary returns, reports and other forms
consistent with the characterization of the Issuer as an entity separate from
its beneficial owner. In the event that the Issuer is deemed to have more than
one beneficial owner for federal income tax purposes, the Issuer will file
returns, reports and other forms consistent with the characterization of the
Issuer as a partnership, and this Agreement shall be amended to include such
provisions as may be required under Subchapter K of the Internal Revenue Code of
1986, as amended. Effective as of the date hereof, the Owner Trustee shall have
all rights, powers and duties set forth herein and in the Statutory Trust Act
with respect to accomplishing the purposes of the Issuer. The Trustees filed the
Certificate of Trust with the Secretary of State of the State of Delaware as
required by Section 3810(a) of the Statutory Trust Act. Notwithstanding anything
herein or in the Statutory Trust Act to the contrary, it is the intention of the
parties hereto that the Issuer constitute a “business trust” within the meaning
of Section 101(9)(A)(v) of the Bankruptcy Code.

SECTION 2.7. Organizational Expenses; Liabilities of the Holders.

(a) The Servicer shall pay organizational expenses of the Issuer as they may
arise.

 

  3  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

(b) No Certificateholder (including the Seller) shall have any personal
liability for any liability or obligation of the Issuer.

SECTION 2.8. Title to the Trust Estate. Legal title to all the Trust Estate
shall be vested at all times in the Issuer as a separate legal entity.

SECTION 2.9. Representations and Warranties of the Seller. The Seller hereby
represents and warrants to the Trustees that:

(a) Existence and Power. The Seller is a limited liability company validly
existing and in good standing under the laws of the State of Delaware and has,
in all material respects, all power and authority required to carry on its
business as now conducted. The Seller has obtained all necessary licenses and
approvals in each jurisdiction where the failure to do so would materially and
adversely affect the ability of the Seller to perform its obligations under the
Transaction Documents and the Underwriting Agreement.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Seller of each Transaction Document to which it is a party (i) have been
duly authorized by all necessary action on the part of the Seller and (ii) do
not contravene or constitute a default under (A) any applicable law, rule or
regulation, (B) its organizational instruments or (C) any material agreement,
contract, order or other instrument to which it is a party or its property is
subject (other than violations of such laws, rules, regulations, indenture or
agreements which do not affect the legality, validity or enforceability of any
of such agreements and which, individually or in the aggregate, would not
materially and adversely affect the transactions contemplated by, or the
Seller’s ability to perform its obligations under, the Transaction Documents to
which it is a party).

(c) No Consent Required. No approval, authorization or other action by, or
filing with, any Governmental Authority is required in connection with the
execution, delivery and performance by the Seller of any Transaction Document
other than (i) UCC filings, (ii) approvals and authorizations that have
previously been obtained and filings which have previously been made and
(iii) approvals, authorizations or filings which, if not obtained or made, would
not have a material adverse effect on the ability of the Seller to perform its
obligations under the Transaction Documents to which it is a party.

(d) Binding Effect. Each Transaction Document and the Underwriting Agreement to
which the Seller is a party constitutes the legal, valid and binding obligation
of the Seller enforceable against the Seller in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or other
similar laws affecting creditors’ rights generally and, if applicable the rights
of creditors of limited liability companies from time to time in effect or by
general principles of equity or other similar laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
subject to general principles of equity.

 

  4  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

(e) No Proceedings. There are no actions, suits or proceedings pending or, to
the knowledge of the Seller, threatened against the Seller before or by any
Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seek to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents,
(iii) seek any determination or ruling that would materially and adversely
affect the performance by the Seller of its obligations under this Agreement or
any of the other Transaction Documents or the collectibility or enforceability
of the Receivables or (iv) relate to the Seller that would materially and
adversely affect the federal or Applicable Tax State income, excise, franchise
or similar tax attributes of the Notes.

SECTION 2.10. Situs of Issuer. The Issuer shall be located in the State of
Delaware (it being understood that the Issuer may have bank accounts located and
maintained outside of Delaware).

ARTICLE III

CERTIFICATE AND TRANSFER OF CERTIFICATE

SECTION 3.1. Initial Ownership. Upon the formation of the Issuer and until the
issuance of the Certificate, the Seller is the sole beneficiary of the Issuer;
and upon the issuance of the Certificate, the Seller will no longer be a
beneficiary of the Issuer, except to the extent that the Seller is the
Certificateholder.

SECTION 3.2. Authentication of Certificate. Concurrently with the sale of the
Transferred Assets to the Issuer pursuant to the Sale and Servicing Agreement,
the Owner Trustee shall cause the Certificate to be executed on behalf of the
Issuer, authenticated and delivered to or upon the written order of the Seller,
signed by its chairman of the board, its president, its chief financial officer,
its chief accounting officer, any vice president, its secretary, any assistant
secretary, its treasurer or any assistant treasurer, without further corporate
action by the Seller. The Certificate shall represent 100% of the beneficial
interest in the Issuer and shall be fully-paid and nonassessable.

SECTION 3.3. Form of the Certificate. The Certificate, upon issuance, will be
issued in the form of a typewritten Certificate, substantially in the form of
Exhibit A hereto, representing a definitive Certificate and shall be registered
in the name of “Volkswagen Public Auto Loan Securitization, LLC” as the initial
registered owner thereof. The Owner Trustee shall execute and authenticate, or
cause to be authenticated, the definitive Certificate in accordance with the
instructions of the Seller.

SECTION 3.4. Registration of Certificates. The Owner Trustee shall maintain at
its office referred to in Section 2.2, or at the office of any agent appointed
by it and approved in writing by the Certificateholder at the time of such
appointment, a register for the registration and transfer of the Certificate.

 

  5  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

SECTION 3.5. Transfer of Certificate. (a) The Certificateholder may assign,
convey or otherwise transfer all or any of its right, title and interest in the
Certificate; provided, that (i) the Owner Trustee and the Issuer receive an
Opinion of Counsel stating that, in the opinion of such counsel, such transfer
will not cause the Issuer to be treated as a publicly traded partnership for
federal income tax purposes and (ii) the Certificate may not be acquired by or
for the account of or with the assets of a Benefit Plan or any governmental,
non-U.S., or church plan or any other employee benefit plan or retirement
arrangement that is subject to a law that is substantially similar to the
fiduciary responsibility provisions of ERISA or Section 4975 of the Code
(“Similar Law”). By accepting and holding a Certificate (or any interest
therein), the holder thereof shall be deemed to have represented and warranted
that it is not, and is not purchasing the Certificate (or any interest therein)
on behalf of, a Benefit Plan or any governmental, non-U.S., or church or any
other employee benefit plan or retirement arrangement that is subject to Similar
Law. The Owner Trustee shall have no duty to independently determine that the
requirement in (ii) above is met and shall incur no liability to any person in
the event the holder of the Certificate does not comply with such restrictions.
Subject to the transfer restrictions contained herein and in the Certificate,
the Certificateholder may transfer all or any portion of the beneficial interest
in the Issuer evidenced by such Certificate upon surrender thereof to the Owner
Trustee accompanied by the documents required by this Section. Such transfer may
be made by the registered Certificateholder in person or by his attorney duly
authorized in writing upon surrender of the Certificate to the Owner Trustee
accompanied by a written instrument of transfer and with such signature
guarantees and evidence of authority of the Persons signing the instrument of
transfer as the Owner Trustee may reasonably require. Promptly upon the receipt
of such documents and receipt by the Owner Trustee of the transferor’s
Certificate, the Owner Trustee shall record the name of such transferee as a
Certificateholder and its percentage of beneficial interest in the Issuer in the
Certificate register and issue, execute and deliver to such Certificateholder a
Certificate evidencing such beneficial interest in the Issuer. In the event a
transferor transfers only a portion of its beneficial interest in the Issuer,
the Owner Trustee shall register and issue to such transferor a new Certificate
evidencing such transferor’s new percentage of beneficial interest in the
Issuer. Subsequent to a transfer and upon the issuance of the new Certificate or
Certificates, the Owner Trustee shall cancel and destroy the Certificate
surrendered to it in connection with such transfer. The Owner Trustee may treat,
for all purposes whatsoever, the Person in whose name any Certificate is
registered as the sole owner of the beneficial interest in the Issuer evidenced
by such Certificate, and neither the Owner Trustee, nor any agent of the Owner
Trustee shall be affected by notice to the contrary.

(b) As a condition precedent to any registration of transfer under this
Section 3.5, the Owner Trustee may require the payment of a sum sufficient to
cover the payment of any tax or taxes or other governmental charges required to
be paid in connection with such transfer.

(c) The Owner Trustee shall not be obligated to register any transfer of a
Certificate unless each of the transferor and the transferee have certified to
the Owner Trustee that such transfer does not violate any of the transfer
restrictions stated herein including, but not limited to clauses (d) and (e) of
this Section 3.5. The Owner Trustee shall not be liable to any Person for
registering any transfer based on such certifications.

 

  6  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

(d) No transfer (or purported transfer) of all or any part of a
Certificateholder’s interest (or any economic interest therein), whether to
another Certificateholder or to a person who is not a Certificateholder, shall
be effective, and any such transfer (or purported transfer) shall be void ab
initio, and no person shall otherwise become a Certificateholder if, after such
transfer (or purported transfer), the Issuer would have more than 95 direct or
indirect holders of an interest in the Certificates. For purposes of determining
whether the Issuer will have more than 95 holders of an interest in the
Certificates, each Person indirectly owning an interest through a partnership
(including any entity treated as a partnership for federal income tax purposes),
a grantor trust or an S corporation (each such entity, a “flow-through entity”)
shall be treated as a Certificateholder unless the Seller determines in its sole
and absolute discretion, after consulting with qualified tax counsel, that less
than substantially all of the value of the beneficial owner’s interest in the
flow-through entity is attributable to the flow-through entity’s interest
(direct or indirect) in the Issuer.

(e) No transfer shall be permitted if the same is effected through an
established securities market or secondary market (or the substantial equivalent
thereof) within the meaning of Section 7704 of the Code or would make the Issuer
ineligible for “safe harbor” treatment under Section 7704 of the Code.

SECTION 3.6. Lost, Stolen, Mutilated or Destroyed Certificates. If (i) any
mutilated Certificate is surrendered to the Owner Trustee or (ii) the Owner
Trustee receives evidence to its satisfaction that the Certificate has been
destroyed, lost or stolen, and upon proof of ownership satisfactory to the Owner
Trustee together with such security or indemnity as may be requested by the
Owner Trustee to save it harmless, the Owner Trustee shall execute and deliver a
new Certificate for the same percentage of beneficial interest in the Issuer as
the Certificate so mutilated, destroyed, lost or stolen, of like tenor and
bearing a different issue number, with such notations, if any, as the Owner
Trustee shall determine. Upon the issuance of any new Certificate under this
Section 3.6, the Issuer or Owner Trustee may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any transfer or exchange of the Certificate and any other
reasonable expenses (including the reasonable fees and expenses of the Issuer
and the Owner Trustee) connected therewith. Any duplicate Certificate issued
pursuant to this Section 3.6 shall constitute complete and indefeasible evidence
of ownership in the Issuer, as if originally issued, whether or not the lost,
stolen or destroyed Certificate shall be found at any time.

ARTICLE IV

ACTIONS BY OWNER TRUSTEE

SECTION 4.1. Prior Notice to Certificateholder with Respect to Certain Matters.
With respect to the following matters, the Owner Trustee shall not take action
unless at least 10 days before the taking of such action (or such shorter notice
acceptable to the Certificateholder), the Owner Trustee shall have notified the
Certificateholder in writing of the proposed action and the Certificateholder
shall not have notified the Owner Trustee in writing prior to the 10th day (or
such shorter notice acceptable to the Certificateholder) after such notice is
given that the Certificateholder has withheld consent or provided alternative
direction:

 

  7  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

(a) the amendment of the Indenture by a supplemental indenture in circumstances
where the consent of any Noteholder is required;

(b) the amendment of the Indenture by a supplemental indenture in circumstances
where the consent of any Noteholder is not required and such amendment
materially adversely affects the interests of the Certificateholder;

(c) the amendment, change or modification of the Sale and Servicing Agreement,
or the Administration Agreement, except to cure any ambiguity or defect or to
amend or supplement any provision in a manner that would not materially
adversely affect the interests of the Certificateholder; or

(d) the appointment pursuant to the Indenture of a successor Indenture Trustee
or the consent to the assignment by the Note Registrar or the Indenture Trustee
of its obligations under the Indenture or this Agreement, as applicable.

SECTION 4.2. Action by Certificateholder with Respect to Certain Matters. The
Owner Trustee shall not have the power, except upon the direction of the
Certificateholder, to (a) except as expressly provided in the Transaction
Documents, sell the Collateral after the termination of the Indenture in
accordance with its terms, (b) remove the Administrator under the Administration
Agreement pursuant to Section 8 thereof or (c) appoint a successor Administrator
pursuant to Section 8 of the Administration Agreement. The Owner Trustee shall
take the actions referred to in the preceding sentence only upon written
instructions signed by the Certificateholder.

SECTION 4.3. Action by Certificateholder with Respect to Bankruptcy. The Owner
Trustee shall not have the power to commence a voluntary proceeding in
bankruptcy relating to the Issuer until one year and one day after the Note
Balance of all Notes has been reduced to zero without the prior written approval
of the Certificateholder and the delivery to the Owner Trustee by the
Certificateholder of a certificate certifying that the Certificateholder
reasonably believes that the Issuer is insolvent. The Issuer Delaware Trustee
shall not have the power to commence a voluntary Proceeding in bankruptcy
relating to the Issuer and no consent or approval by the Issuer Delaware Trustee
shall be required with respect to a voluntary Proceeding in bankruptcy relating
to the Issuer.

SECTION 4.4. Restrictions on Certificateholder’s Power. The Certificateholder
shall not direct either Trustee to take or refrain from taking any action if
such action or inaction would be contrary to any obligation of the Issuer or
such Trustee under this Agreement or any of the Transaction Documents or would
be contrary to Section 2.3, nor shall such Trustee be obligated to follow any
such direction, if given.

SECTION 4.5. Majority Control. To the extent that there is more than one
Certificateholder, any action which may be taken or consent or instructions
which may be given by the Certificateholder under this Agreement may be taken by
Certificateholders holding in the aggregate a percentage of the beneficial
interest in the Issuer equal to more than 50% of the beneficial interest in the
Issuer at the time of such action.

 

  8  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

ARTICLE V

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

SECTION 5.1. Application of Trust Funds. Distributions on the Certificate shall
be made in accordance with the provisions of the Indenture and the Sale and
Servicing Agreement. Subject to the lien of the Indenture, the Owner Trustee
shall promptly distribute to the Certificateholder all other amounts (if any)
received by the Issuer or the Owner Trustee in respect of the Trust Estate.
After the termination of the Indenture in accordance with its terms, the Owner
Trustee shall distribute all amounts received (if any) by the Issuer and the
Owner Trustee in respect of the Trust Estate at the direction of the
Certificateholder.

SECTION 5.2. Method of Payment. Subject to the Indenture, distributions required
to be made to the Certificateholder on any Payment Date and all amounts received
by the Issuer or the Owner Trustee on any other date that are payable to the
Certificateholder pursuant to this Agreement or any other Transaction Document
shall be made to the Certificateholder by wire transfer, in immediately
available funds, to the account of the Certificateholder designated by the
Certificateholder to the Owner Trustee and Indenture Trustee in writing.

SECTION 5.3. Sarbanes-Oxley Act. Notwithstanding anything to the contrary herein
or in any Transaction Document, the Owner Trustee shall not be required to
execute, deliver or certify in accordance with the provisions of the
Sarbanes-Oxley Act on behalf of the Issuer or any other Person, any periodic
reports filed pursuant to the Exchange Act, or any other documents pursuant to
the Sarbanes-Oxley Act.

SECTION 5.4. Signature on Returns. Subject to Section 2.6, the Certificateholder
shall sign on behalf of the Issuer the tax returns of the Issuer, unless
applicable law requires the Owner Trustee to sign such documents, in which case
such documents shall be signed by the Owner Trustee at the written direction of
the Certificateholder.

ARTICLE VI

AUTHORITY AND DUTIES OF OWNER TRUSTEE

SECTION 6.1. General Authority. The Owner Trustee is authorized and directed to
execute and deliver the Transaction Documents to which the Issuer is named as a
party, and each certificate or other document attached as an exhibit to or
contemplated by the Transaction Documents to which the Issuer or the Owner
Trustee is named as a party and any amendment thereto, in each case, in such
form as the Seller shall approve, as evidenced conclusively by the Owner
Trustee’s execution thereof, and at the written direction of the Seller, to
direct the Indenture Trustee to authenticate and deliver Class A-1 Notes in the
aggregate principal amount of $288,000,000, Class A-2 Notes in the aggregate
principal amount of $418,000,000, Class A-3 Notes in the aggregate principal
amount of $418,000,000, and Class A-4 Notes in the aggregate principal amount of
$126,000,000. In addition to the foregoing, the Owner Trustee is authorized,

 

  9  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

but shall not be obligated, to take all actions required of the Issuer pursuant
to the Transaction Documents. The Owner Trustee is further authorized from time
to time to take such action as the Seller or the Administrator recommends or
directs in writing with respect to the Transaction Documents, except to the
extent that this Agreement expressly requires the consent of the
Certificateholder for such action, and the Owner Trustee shall not be liable to
any Person for any action or inaction taken pursuant to such direction.

SECTION 6.2. General Duties. It shall be the duty of the Owner Trustee to
discharge (or cause to be discharged) all of its responsibilities pursuant to
the terms of this Agreement and the other Transaction Documents and to
administer the Issuer in the interest of the Certificateholder, subject to the
terms of the Transaction Documents, and in accordance with the provisions of
this Agreement and the other Transaction Documents. Notwithstanding the
foregoing, the Owner Trustee shall be deemed to have discharged its duties and
responsibilities hereunder and under the Transaction Documents to the extent the
Administrator has agreed in the Administration Agreement to perform any act or
to discharge any duty of the Issuer or the Owner Trustee hereunder or under any
Transaction Document, and the Owner Trustee shall not be liable for the default
or failure of the Administrator to carry out its obligations under the
Administration Agreement and shall have no duty to monitor the performance of
the Administrator or any other Person under the Administration Agreement or any
other document. The Owner Trustee shall have no obligation to administer,
service or collect the Receivables or to maintain, monitor or otherwise
supervise the administration, servicing or collection of the Receivables. The
Owner Trustee shall not be required to perform any of the obligations of the
Issuer under any Transaction Document that are required to be performed by the
Servicer, the Seller, the Administrator or the Indenture Trustee.

SECTION 6.3. Action upon Instruction. (a) Subject to Article IV, and in
accordance with the Transaction Documents, the Certificateholder may, by written
instruction, direct the Owner Trustee in the management of the Issuer. Such
direction may be exercised at any time by written instruction of the
Certificateholder pursuant to Article IV.

(b) Subject to Section 7.1, the Owner Trustee shall not be required to take any
action hereunder or under any Transaction Document if the Owner Trustee shall
have reasonably determined or been advised by counsel that such action is likely
to result in liability on the part of the Owner Trustee or is contrary to the
terms hereof or of any Transaction Document or is otherwise contrary to law.

(c) Whenever the Owner Trustee is unable to decide between alternative courses
of action permitted or required by the terms of this Agreement or any
Transaction Document or is unsure as to the application of any provision of this
Agreement or any Transaction Document or any such provision is ambiguous as to
its application, or is, or appears to be, in conflict with any other applicable
provision, or in the event that this Agreement permits any determination by the
Owner Trustee or is silent or is incomplete as to the course of action that the
Owner Trustee is required to take with respect to a particular set of facts, the
Owner Trustee shall promptly give notice (in such form as shall be appropriate
under the circumstances) to the Certificateholder requesting instruction as to
the course of action to be adopted or application of such provision, and to the
extent the Owner Trustee acts or refrains

 

  10  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

from acting in good faith in accordance with any written instruction of the
Certificateholder received, the Owner Trustee shall not be liable on account of
such action or inaction to any Person. If the Owner Trustee shall not have
received appropriate instruction within ten days of such notice (or within such
shorter period of time as reasonably may be specified in such notice or may be
necessary under the circumstances) it may, but shall be under no duty to, take
or refrain from taking such action, not inconsistent with this Agreement or the
Transaction Documents, as it shall deem to be in the best interests of the
Certificateholder, and shall have no liability to any Person for such action or
inaction.

(d) The Owner Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Agreement, or to institute, conduct or defend any
litigation, at the request, order or direction of the Certificateholder or any
other Person, unless such Certificateholder or such Person has offered to the
Owner Trustee security or indemnity satisfactory to it against the costs,
expenses and liabilities that may be incurred by the Owner Trustee (including,
without limitation, the reasonable fees and expenses of its counsel) therein or
thereby, including such advances as the Owner Trustee shall reasonably request.

SECTION 6.4. No Duties Except as Specified in this Agreement or in Instructions.
The Owner Trustee shall not have any duty or obligation to manage, make any
payment with respect to, register, record, sell, dispose of, or otherwise deal
with the Trust Estate, or to otherwise take or refrain from taking any action
under, or in connection with, any document contemplated hereby to which the
Issuer or the Owner Trustee is a party, except as expressly provided by the
terms of this Agreement or in any document or written instruction received by
the Owner Trustee pursuant to Section 6.3; and no implied duties or obligations
shall be read into this Agreement or any Transaction Document against the Owner
Trustee. The Owner Trustee shall have no responsibility for filing any financing
or continuation statement in any public office at any time or to otherwise
perfect or maintain the perfection of any security interest or Lien granted to
it hereunder or to prepare or file any Commission filing (including any filings
required under the Sarbanes-Oxley Act) for the Issuer or to record this
Agreement or any Transaction Document. To the extent that, at law or in equity,
the Owner Trustee has duties (including fiduciary duties) and liabilities
relating thereto to the Issuer or the Certificateholder, it is hereby understood
and agreed by the other parties hereto that all such duties and liabilities are
replaced by the duties and liabilities of the Owner Trustee expressly set forth
in this Agreement and the Statutory Trust Act. Each Trustee nevertheless agrees
that it will, at its own cost and expense, promptly take all action as may be
necessary to discharge any Liens on any part of the Trust Estate that result
from actions by, or claims against, such Trustee that are not related to the
ownership or the administration of the Trust Estate. The Owner Trustee shall
have no responsibility or liability for or with respect to the genuineness,
value, sufficiency or validity of the Trust Estate.

SECTION 6.5. No Action Except under Specified Documents or Instructions. The
Owner Trustee shall not manage, control, use, sell, dispose of or otherwise deal
with any part of the Trust Estate except (i) in accordance with the powers
granted to and the authority conferred upon the Owner Trustee pursuant to this
Agreement, (ii) in accordance with the Transaction Documents and (iii) in
accordance with any document or instruction delivered to the Owner Trustee
pursuant to Section 6.3.

 

  11  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

SECTION 6.6. Restrictions. The Owner Trustee shall not take any action (a) that
is inconsistent with the purposes of the Issuer set forth in Section 2.3 or
(b) that, to the actual knowledge of a Responsible Officer of the Owner Trustee,
would (i) affect the treatment of the Notes as indebtedness for federal income
and state and local income, franchise and value added tax purposes, (ii) be
deemed to cause a taxable exchange of the Notes for federal income or state
income or franchise tax purposes or (iii) cause the Issuer or any portion
thereof to be treated as an association or publicly traded partnership taxable
as a corporation for federal income, state and local income or franchise tax
purposes. The Certificateholder shall not direct the Owner Trustee to take
action that would violate the provisions of this Section.

SECTION 6.7. Rights and Protections of the Issuer Delaware Trustee. The Issuer
Delaware Trustee shall be entitled to all of the same rights, protections,
indemnities and immunities under this Agreement and with respect to the Issuer
as the Owner Trustee. No amendment or waiver of any provision of this Agreement
which adversely affects the Issuer Delaware Trustee shall be effective against
it without its prior written consent.

SECTION 6.8. Duties of the Issuer Delaware Trustee. Notwithstanding any other
provision of this Agreement or any other document, the duties of the Issuer
Delaware Trustee shall be limited to (i) accepting legal process served on the
Issuer in the State of Delaware and (ii) the execution of any certificates
required to be filed with the Secretary of State of the State of Delaware which
the Issuer Delaware Trustee is required to execute under Section 3811 of the
Statutory Trust Act. To the extent that, at law or in equity, the Issuer
Delaware Trustee has duties (including fiduciary duties) and liabilities
relating thereto to the Issuer or the Certificateholders, it is hereby
understood and agreed by the other parties hereto that all such duties and
liabilities are replaced by the duties and liabilities of the Issuer Delaware
Trustee expressly set forth in this Agreement and the Statutory Trust Act. The
Issuer Delaware Trustee shall have no liability for the acts or omissions of the
Owner Trustee.

ARTICLE VII

CONCERNING THE TRUSTEES

SECTION 7.1. Acceptance of Trusts and Duties. Each Trustee accepts the trusts
hereby created and agrees to perform its duties hereunder with respect to such
trusts but only upon the terms of this Agreement. The Owner Trustee also agrees
to disburse all moneys actually received by it constituting part of the Trust
Estate upon the terms of the Transaction Documents and this Agreement. Each
Trustee shall not be personally liable or accountable hereunder or under any
Transaction Document under any circumstances notwithstanding anything herein or
in the Transaction Documents to the contrary, except (i) for its own willful
misconduct, bad faith or negligence, (ii) in the case of the inaccuracy of any
representation or warranty contained in Section 7.3 expressly made by Citibank,
N.A. or Citicorp Trust Delaware, National Association, as applicable, in its
individual capacity, (iii) for liabilities arising from the failure of such
Trustee to perform obligations expressly undertaken by it in the fourth sentence
of Section 6.4 or (iv) for taxes, fees or other charges on, based on or measured
by, any fees, commissions or compensation received by such Trustee. In
particular, but not by way of limitation of the foregoing:

 

  12  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

(i) The Owner Trustee shall not be personally liable for any error of judgment
made in good faith by any of its officers or employees unless it is proved that
such persons were negligent in ascertaining the pertinent facts;

(ii) No provision of this Agreement shall require the Owner Trustee to expend or
risk its personal funds or otherwise incur any financial liability in the
exercise of its rights or powers hereunder;

(iii) Under no circumstances shall the Owner Trustee be personally liable for
any representation, warranty, covenant, obligation or indebtedness of the
Issuer; and

(iv) The Owner Trustee shall not be personally responsible for or in respect of
the validity or sufficiency of this Agreement or for the due execution hereof by
any Person other than the Owner Trustee.

SECTION 7.2. Furnishing of Documents. The Owner Trustee shall furnish to the
Certificateholder promptly upon receipt of a written request therefor,
duplicates or copies of all reports, notices, requests, demands, certificates,
financial statements and any other instruments furnished to the Owner Trustee
under the Transaction Documents.

SECTION 7.3. Representations and Warranties. (a) Citibank hereby represents and
warrants to the Seller for the benefit of the Certificateholder, that:

(i) It is a national banking association validly existing under the federal laws
of the United States of America. It has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement.

(ii) It has taken all corporate action necessary to authorize the execution and
delivery by it of this Agreement, and this Agreement will be executed and
delivered by one of its officers who is duly authorized to execute and deliver
this Agreement on its behalf.

(iii) This Agreement constitutes a legal, valid and binding obligation of the
Owner Trustee, enforceable against the Owner Trustee in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws affecting enforcement of the rights of creditors of banks generally and to
equitable limitations on the availability of specific remedies.

(iv) Neither the execution nor the delivery by it of this Agreement, nor the
consummation by it of the transactions contemplated hereby nor compliance by it
with any of the terms or provisions hereof will contravene any federal or
Delaware law, governmental rule or regulation governing the banking or trust
powers of the Owner Trustee or any judgment or order binding on it, or
constitute any default under its charter documents or by-laws.

 

  13  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

(b) Citicorp Trust Delaware, National Association hereby represents and warrants
to the Seller for the benefit of the Certificateholder, that:

(i) It is a national banking association existing under the federal laws of the
United States of America. It has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement. It is either
a resident of the State of Delaware or has its principal place of business in
the State of Delaware, in each case, within the meaning of Section 3807(a) of
the Statutory Trust Act.

(ii) It has taken all corporate action necessary to authorize the execution and
delivery by it of this Agreement, and this Agreement will be executed and
delivered by one of its officers who is duly authorized to execute and deliver
this Agreement on its behalf.

(iii) This Agreement constitutes a legal, valid and binding obligation of the
Issuer Delaware Trustee, enforceable against the Issuer Delaware Trustee in
accordance with its terms, subject, as to enforceability, to applicable
bankruptcy, insolvency, reorganization, conservatorship, receivership,
liquidation and other similar laws affecting enforcement of the rights of
creditors of banks generally and to equitable limitations on the availability of
specific remedies.

(iv) Neither the execution nor the delivery by it of this Agreement, nor the
consummation by it of the transactions contemplated hereby nor compliance by it
with any of the terms or provisions hereof will contravene any federal or
Delaware law, governmental rule or regulation governing the banking or trust
powers of the Issuer Delaware Trustee or any judgment or order binding on it, or
constitute any default under its charter documents or by-laws.

SECTION 7.4. Reliance; Advice of Counsel. (a) The Trustees shall incur no
personal liability to anyone in acting upon any signature, instrument, notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
document or paper believed by it to be genuine and believed by it to be signed
by the proper party or parties. The Trustees may accept a certified copy of a
resolution of the board of directors or other governing body of any corporate
party as conclusive evidence that such resolution has been duly adopted by such
body and that the same is in full force and effect. As to any fact or matter the
method of the determination of which is not specifically prescribed herein, the
Trustees may for all purposes hereof rely on a certificate, signed by the
president or any vice president or by the treasurer, secretary or other
Authorized Officers of the relevant party, as to such fact or matter, and such
certificate shall constitute full protection to the Trustees for any action
taken or omitted to be taken by them in good faith in reliance thereon.

(b) In the exercise or administration of the trusts hereunder and in the
performance of their duties and obligations under this Agreement or the
Transaction Documents, the Trustees (i) may act directly or through their agents
or attorneys pursuant to agreements entered into with any of them, but the
Trustees shall not be personally liable for the conduct or misconduct of such
agents, custodians, nominees

 

  14  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

(including persons acting under a power of attorney) or attorneys selected with
reasonable care and (ii) may consult with counsel, accountants and other skilled
persons knowledgeable in the relevant area to be selected with reasonable care
and employed by them at the expense of the Issuer. The Trustees shall not be
personally liable for anything done, suffered or omitted in good faith by them
in accordance with the written opinion or advice of any such counsel,
accountants or other such persons.

SECTION 7.5. Not Acting in Individual Capacity. Except as provided in this
Article VII, in accepting the trusts hereby created, each Trustee acts solely as
a Trustee hereunder and not in its individual capacity and all Persons having
any claim against a Trustee by reason of the transactions contemplated by this
Agreement or any Transaction Document shall look only to the Trust Estate for
payment or satisfaction thereof.

SECTION 7.6. Trustees May Own Notes. Each Trustee in its individual or any other
capacity may become the owner or pledgee of Notes. The Trustees may deal with
the Seller, the Indenture Trustee, the Administrator and their respective
Affiliates in banking transactions with the same rights as it would have if it
were not a Trustee, and the Seller, the Indenture Trustee, the Administrator and
their respective Affiliates may maintain normal commercial banking relationships
with the Trustees and their Affiliates.

ARTICLE VIII

COMPENSATION AND INDEMNIFICATION OF THE TRUSTEES

SECTION 8.1. The Trustees’ Compensation. The Issuer shall cause the Servicer to
pay to each Trustee pursuant to Section 3.11 of the Sale and Servicing Agreement
from time to time compensation for all services rendered by each Trustee under
this Agreement pursuant to a fee letter between the Servicer and each Trustee,
as applicable (which compensation shall not be limited by any provision of law
in regard to the compensation of a trustee of an express trust). The Servicer,
pursuant to Section 3.11 of the Sale and Servicing Agreement and the fee letters
between the Servicer and each Trustee, shall reimburse each Trustee upon its
request for all reasonable expenses, disbursements and advances incurred or made
by such Trustee in accordance with any provision of this Agreement (including
the reasonable compensation, expenses and disbursements of such agents, experts
and counsel as the Trustees may employ in connection with the exercise and
performance of its rights and its duties hereunder), except any such expense may
be attributable to its willful misconduct, gross negligence (other than an error
in judgment) or bad faith. To the extent not paid by the Servicer, such fees and
reasonable expenses shall be paid by the Issuer in accordance with Section 4.4
of the Sale and Servicing Agreement or Section 5.4(b) of the Indenture, as
applicable.

SECTION 8.2. Indemnification. The Seller shall cause the Servicer to indemnify
each Trustee in its individual capacity and as trustee and its successors,
assigns, directors, officers, employees and agents (the “Indemnified Parties”)
from and against, any and all loss, liability, expense, tax, penalty or claim
(including reasonable legal fees and expenses) of any kind and nature whatsoever
which may at any time be imposed on, incurred by or asserted against each
Trustee, as applicable, in its individual capacity and as trustee or any
Indemnified Party in any

 

  15  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

way relating to or arising out of this Agreement, the Transaction Documents, the
Trust Estate, the administration of the Trust Estate or the action or inaction
of either Trustee hereunder; provided, however, that neither the Seller nor the
Servicer shall be liable for or required to indemnify either Trustee from and
against any of the foregoing expenses arising or resulting from (i) such
Trustee’s own willful misconduct, bad faith or gross negligence, (ii) the
inaccuracy of any representation or warranty contained in Section 7.3 expressly
made by the applicable Trustee in its individual capacity, (iii) liabilities
arising from the failure of either Trustee to perform obligations expressly
undertaken by it in the fourth sentence of Section 6.4 or (iv) taxes, fees or
other charges on, based on or measured by, any fees, commissions or compensation
received by either Trustee. To the extent not paid by the Servicer, such
indemnification shall be paid in accordance with Section 4.4 of the Sale and
Servicing Agreement or Section 5.4(b) of the Indenture, as applicable.

SECTION 8.3. Payments to the Owner Trustee. Any amounts paid to the Owner
Trustee pursuant to this Article VIII and the Sale and Servicing Agreement shall
be deemed not to be a part of the Trust Estate immediately after such payment.

SECTION 8.4. Survival. The provisions of this Article VIII shall survive
termination of this Agreement.

ARTICLE IX

TERMINATION OF TRUST AGREEMENT

SECTION 9.1. Termination of Trust Agreement. The Issuer shall wind up and
dissolve and this Agreement shall terminate (other than provisions hereof which
by their terms survive termination) upon the later of (a) the final distribution
by the Owner Trustee of all moneys or other property or proceeds of the Trust
Estate in accordance with the terms of the Indenture, the Sale and Servicing
Agreement and Article V and (b) the discharge of the Indenture in accordance
with Article IV of the Indenture. The bankruptcy, liquidation, dissolution,
death or incapacity of the Certificateholder shall not (x) operate to terminate
this Agreement or the Issuer nor (y) entitle the Certificateholder’s legal
representatives or heirs to claim an accounting or to take any action or
proceeding in any court for a partition or winding up of all or any part of the
Issuer or Trust Estate nor (z) otherwise affect the rights, obligations and
liabilities of the parties hereto.

SECTION 9.2. Dissolution of the Issuer. Upon dissolution of the Issuer, the
Owner Trustee shall, at the direction of the Administrator, wind up the business
and affairs of the Issuer as required by Section 3808 of the Statutory Trust
Act. Upon the satisfaction and discharge of the Indenture, and receipt of a
certificate from the Indenture Trustee stating that all Noteholders have been
paid in full and that the Indenture Trustee is aware of no claims remaining
against the Issuer in respect of the Indenture and the Notes, the Trustees, in
the absence of actual knowledge of any other claim against the Issuer and at the
written direction of the Certificateholder, shall be deemed to have made
reasonable provision to pay all claims and obligations (including conditional,
contingent or unmatured obligations) for purposes of Section 3808(e) of the
Statutory Trust Act. The Owner Trustee, upon surrender of the outstanding
Certificates, shall distribute the remaining Trust Estate (if any) in accordance
with Article V hereof and, at the written direction and expense of the
Certificateholder, shall cause the Certificate of Trust to be

 

  16  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

cancelled by filing a certificate of cancellation with the Delaware Secretary of
State in accordance with the provisions of Section 3810 of the Statutory Trust
Act, at which time the Issuer shall terminate and this Agreement (other than
Article VIII) shall be of no further force or effect.

SECTION 9.3. Limitations on Termination. Except as provided in Section 9.1,
neither the Seller nor the Certificateholder shall be entitled to revoke or
terminate the Issuer.

ARTICLE X

SUCCESSOR OWNER TRUSTEES AND ADDITIONAL

OWNER TRUSTEES

SECTION 10.1. Eligibility Requirements for the Owner Trustee and Issuer Delaware
Trustee. The Owner Trustee shall at all times be a bank (i) authorized to
exercise corporate trust powers, (ii) having a combined capital and surplus of
at least $50,000,000 and (iii) subject to supervision or examination by Federal
or state authorities. If such bank shall publish reports of condition at least
annually, pursuant to law or to the requirements of the aforesaid supervising or
examining authority, then for the purpose of this Section, the combined capital
and surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. The
Issuer Delaware Trustee shall at all times be an institution satisfying the
provisions of Section 3807(a) of the Statutory Trust Act. In case at any time
either Trustee shall cease to be eligible in accordance with the provisions of
this Section, such Trustee shall resign immediately in the manner and with the
effect specified in Section 10.2.

SECTION 10.2. Resignation or Removal of Either Trustee. Each Trustee may at any
time resign and be discharged from the trusts hereby created by giving written
notice thereof to the Seller, the Administrator, the Servicer, the Indenture
Trustee and the Certificateholder. Upon receiving such notice of resignation,
the Seller and the Administrator, acting jointly, shall promptly appoint a
successor Trustee which satisfies the applicable eligibility requirements set
forth in Section 10.1 by written instrument, in duplicate, one copy of which
instrument shall be delivered to the resigning Trustee and one copy to the
successor Trustee. If no successor Trustee shall have been so appointed and have
accepted appointment within 30 days after the giving of such notice of
resignation, the resigning Trustee may petition any court of competent
jurisdiction for the appointment of a successor Trustee; provided, however, that
such right to appoint or to petition for the appointment of any such successor
shall in no event relieve the resigning Trustee from any obligations otherwise
imposed on it under the Transaction Documents until such successor has in fact
assumed such appointment.

If at any time a Trustee shall cease to be eligible in accordance with the
applicable provisions of Section 10.1 and shall fail to resign after written
request therefor by the Seller or the Administrator, or if at any time such
Trustee shall be legally unable to act, or shall be adjudged bankrupt or
insolvent, or a receiver of such Trustee or of its property shall be appointed,
or any public officer shall take charge or control of such Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation, then the Seller or the Administrator may remove such Trustee. If
the Seller or the Administrator shall remove a

 

  17  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

Trustee under the authority of the immediately preceding sentence, the Seller
and the Administrator, acting jointly, shall promptly appoint a successor
Trustee by written instrument, in duplicate, one copy of which instrument shall
be delivered to the outgoing Trustee so removed and one copy to the successor
Trustee and shall pay all fees owed to the outgoing Trustee.

Any resignation or removal of a Trustee and appointment of a successor Trustee
pursuant to any of the provisions of this Section shall not become effective
until acceptance of appointment by the successor Trustee pursuant to
Section 10.3 and payment of all fees and expenses owed to the outgoing Trustee.
The Seller shall provide (or shall cause to be provided) notice of such
resignation or removal of the Trustee to each of the Rating Agencies.

SECTION 10.3. Successor Trustee. Any successor Trustee appointed pursuant to
Section 10.2 shall execute, acknowledge and deliver to the Seller, the
Administrator and to its predecessor Trustee an instrument accepting such
appointment under this Agreement, and thereupon the resignation or removal of
the predecessor Trustee shall become effective and such successor Trustee,
without any further act, deed or conveyance, shall become fully vested with all
the rights, powers, duties and obligations of its predecessor under this
Agreement, with like effect as if originally named as the Trustee. The
predecessor Trustee shall upon payment of its fees and expenses deliver to the
successor Trustee all documents and statements and monies held by it under this
Agreement; and the Seller and the predecessor Trustee shall execute and deliver
such instruments and do such other things as may reasonably be required for
fully and certainly vesting and confirming in the successor Trustee all such
rights, powers, duties and obligations.

No successor Trustee shall accept appointment as provided in this Section unless
at the time of such acceptance such successor Trustee shall be eligible pursuant
to Section 10.1.

Upon acceptance of appointment by a successor Trustee pursuant to this Section,
the Seller shall mail (or shall cause to be mailed) notice of the successor of
such Trustee to the Certificateholder, Indenture Trustee, the Noteholders and
each of the Rating Agencies. If the Seller shall fail to mail (or cause to be
mailed) such notice within 10 days after acceptance of appointment by the
successor Trustee, the successor Trustee shall cause such notice to be mailed at
the expense of the Seller. Any successor Issuer Delaware Trustee appointed
pursuant to this Section 10.3 shall promptly file an amendment to the
Certificate of Trust with the Secretary of State of the State of Delaware
identifying the name and the principal place of business of such successor
Issuer Delaware Trustee in the State of Delaware.

SECTION 10.4. Merger or Consolidation of a Trustee. Any Person into which a
Trustee may be merged or converted or with which it may be consolidated, or any
Person resulting from any merger, conversion or consolidation to which such
Trustee shall be a party, or any Person succeeding to all or substantially all
of the corporate trust business of such Trustee, shall, without the execution or
filing of any instrument or any further act on the part of any of the parties
hereto, anything herein to the contrary notwithstanding, be the successor of
such Trustee hereunder; provided, that such Person shall be eligible pursuant to
Section 10.1; and provided, further that such Trustee shall file an amendment to
the Certificate of Trust of the Issuer, if required by applicable law, and mail
notice of such merger or consolidation to the Seller and the Administrator.

 

  18  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

SECTION 10.5. Appointment of Co-Trustee or Separate Trustee. Notwithstanding any
other provisions of this Agreement, at any time, for the purpose of meeting any
legal requirements of any jurisdiction in which any part of the Trust Estate may
at the time be located, the Seller and the Owner Trustee acting jointly shall
have the power and shall execute and deliver all instruments to appoint one or
more Persons approved by the Owner Trustee to act as co-trustee, jointly with
the Owner Trustee, or separate trustee or separate trustees, of all or any part
of the Trust Estate, and to vest in such Person, in such capacity, such title to
the Issuer, or any part thereof, and, subject to the other provisions of this
Section, such powers, duties, obligations, rights and trusts as the Seller and
the Owner Trustee may consider necessary or desirable. If the Seller shall not
have joined in such appointment within 15 days after the receipt by it of a
request so to do, the Owner Trustee alone shall have the power to make such
appointment. No co-trustee or separate trustee under this Agreement shall be
required to meet the terms of eligibility as a successor trustee pursuant to
Section 10.1 and no notice of the appointment of any co-trustee or separate
trustee shall be required pursuant to Section 10.3.

Each separate trustee and co-trustee shall, to the extent permitted by law, be
appointed and act subject to the following provisions and conditions:

(i) all rights, powers, duties and obligations conferred or imposed upon the
Owner Trustee shall be conferred upon and exercised or performed by the Owner
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Owner Trustee joining in such act), except to the extent that under
any law of any jurisdiction in which any particular act or acts are to be
performed, the Owner Trustee shall be incompetent or unqualified to perform such
act or acts, in which event such rights, powers, duties and obligations
(including the holding of title to the Issuer or any portion thereof in any such
jurisdiction) shall be exercised and performed singly by such separate trustee
or co-trustee, but solely at the direction of the Owner Trustee;

(ii) no trustee under this Agreement shall be personally liable by reason of any
act or omission of any other trustee under this Agreement; and

(iii) the Seller and the Owner Trustee acting jointly may at any time accept the
resignation of or remove any separate trustee or co-trustee.

Any notice, request or other writing given to the Owner Trustee shall be deemed
to have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Owner Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Owner Trustee. Each such instrument shall be filed with the Owner Trustee and
copies thereof given to the Seller and the Administrator.

 

  19  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

Any separate trustee or co-trustee may at any time appoint the Owner Trustee,
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name. If any separate trustee or co-trustee shall become
incapable of acting, resign or be removed, all of its estates, properties,
rights, remedies and trusts shall vest in and be exercised by the Owner Trustee,
to the extent permitted by law, without the appointment of a new or successor
trustee. The Owner Trustee shall have no obligation to determine whether a
co-trustee or separate trustee is legally required in any jurisdiction in which
any part of the Trust Estate may be located.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1. Amendments.

(a) Any term or provision of this Agreement may be amended by the Seller, the
Issuer Delaware Trustee and the Owner Trustee without the consent of the
Indenture Trustee, any Noteholder, the Issuer or any other Person subject to the
satisfaction of one of the following conditions:

(i) the Seller delivers an Opinion of Counsel to the Indenture Trustee to the
effect that such amendment will not materially and adversely affect the
interests of the Noteholders;

(ii) the Seller delivers an Officer’s Certificate of the Seller to the Indenture
Trustee to the effect that such amendment will not materially and adversely
affect the interests of the Noteholders; or

(iii) the Rating Agency Condition is satisfied with respect to such amendment
and the Seller notifies the Indenture Trustee in writing that the Rating Agency
Condition is satisfied with respect to such amendment;

provided, that no amendment shall be effective which affects the rights,
protections or duties of the Indenture Trustee, the Issuer Delaware Trustee or
the Owner Trustee without the prior written consent of such Person.

(b) This Agreement may also be amended from time to time by the Seller, the
Issuer Delaware Trustee and the Owner Trustee, with the consent of the Holders
of Notes evidencing not less than a majority of the aggregate principal balance
of the Outstanding Notes, for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Noteholders. It will not be
necessary to obtain the consent of the Noteholders to approve the particular
form of any proposed amendment or consent, but it will be sufficient if such
consent approves the substance thereof. The manner of obtaining such consents
(and any other consents of Noteholders provided for in this Agreement) and of
evidencing the authorization of the execution thereof by Noteholders will be
subject to such reasonable requirements as the Indenture Trustee may prescribe,
including the establishment of record dates pursuant to the Note Depository
Agreement.

 

  20  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

(c) Prior to the execution of any such amendment, the Seller shall provide
written notification of the substance of such amendment to each Rating Agency
and the Owner Trustee; and promptly after the execution of any such amendment or
consent, the Seller (i) shall furnish a copy of such amendment or consent to
each Rating Agency, the Owner Trustee, the Issuer Delaware Trustee and the
Indenture Trustee and (ii) if this Agreement is amended in accordance with
clauses (i) or (ii) of Section 11.1(a), shall furnish a copy of such Opinion of
Counsel or Officer’s Certificate, as the case may be, to each of the Rating
Agencies.

(d) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Issuer Delaware Trustee shall be entitled to receive and conclusively
rely upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and that all conditions precedent to
the execution and delivery of such amendment have been satisfied. The Owner
Trustee and the Issuer Delaware Trustee may, but shall not be obligated to,
enter into any such amendment which affects such Trustee’s own rights, duties or
immunities under this Agreement.

SECTION 11.2. No Legal Title to Trust Estate in Certificateholder. The
Certificateholder shall not have legal title to any part of the Trust Estate.
The Certificateholder shall be entitled to receive distributions with respect to
its undivided beneficial interest therein only in accordance with Articles V and
IX. No transfer, by operation of law or otherwise, of any right, title or
interest of the Certificateholder to and in its ownership interest in the Trust
Estate shall operate to terminate this Agreement or the trusts hereunder or
entitle any transferee to an accounting or to the transfer to it of legal title
to any part of the Trust Estate.

SECTION 11.3. Limitations on Rights of Others. The provisions of this Agreement
are solely for the benefit of the Owner Trustee, the Issuer Delaware Trustee,
the Seller, the Administrator, the Certificateholder and, to the extent
expressly provided herein, the Indenture Trustee and the Noteholders, and
nothing in this Agreement, whether express or implied, shall be construed to
give to any other Person any legal or equitable right, remedy or claim in the
Trust Estate or under or in respect of this Agreement or any covenants,
conditions or provisions contained herein.

SECTION 11.4. Notices. (a) Unless otherwise expressly specified or permitted by
the terms hereof, all notices shall be in writing and shall be deemed given by
facsimile with receipt acknowledged by the recipient thereof or upon receipt
personally delivered, delivered by overnight courier or mailed certified mail,
return receipt requested, if to the Owner Trustee and the Issuer Delaware
Trustee, addressed as specified on Schedule II to the Sale and Servicing
Agreement; or, as to each party, at such other address as shall be designated by
such party in a written notice to each other party.

 

  21  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

(b) Any notice required or permitted to be given to the Certificateholder shall
be given by first-class mail, postage prepaid, at the address of the
Certificateholder as shall be designated by such party in a written notice to
each other party. Any notice so mailed within the time prescribed in this
Agreement shall be conclusively presumed to have been duly given, whether or not
the Certificateholder receives such notice.

SECTION 11.5. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 11.6. Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

SECTION 11.7. Successors and Assigns. All covenants and agreements contained
herein shall be binding upon, and inure to the benefit of, the Seller, the Owner
Trustee and its successors, the Issuer Delaware Trustee and its successors and
the Certificateholder and its successors and permitted assigns, all as herein
provided. Any request, notice, direction, consent, waiver or other instrument or
action by the Certificateholder shall bind the successors and assigns of the
Certificateholder.

SECTION 11.8. No Petition.

(a) Subject to Section 4.3, each of the Owner Trustee (in its individual
capacity and as the Owner Trustee), by entering into this Agreement, the Issuer
Delaware Trustee (in its individual capacity and as the Issuer Delaware
Trustee), by entering into this Agreement, the Seller, the Certificateholder, by
accepting the Certificate, and the Indenture Trustee and each Noteholder or Note
Owner by accepting the benefits of this Agreement, hereby covenants and agrees
that prior to the date which is one year and one day after payment in full of
all obligations of each Bankruptcy Remote Party in respect of all securities
issued by the Bankruptcy Remote Parties (i) such party shall not authorize any
Bankruptcy Remote Party to commence a voluntary winding-up or other voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to such Bankruptcy Remote Party or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect in any jurisdiction
or seeking the appointment of an administrator, a trustee, receiver, liquidator,
custodian or other similar official with respect to such Bankruptcy Remote Party
or any substantial part of its property or to consent to any such relief or to
the appointment of or taking possession by any such official in an involuntary
case or other proceeding commenced against such Bankruptcy Remote Party, or to
make a general assignment for the benefit of, its creditors generally, any party
hereto or any other creditor of such Bankruptcy Remote Party and (ii) such party
shall not commence, join or institute against, with any other Person, any
proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, arrangement, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction.

 

  22  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

(b) The Seller’s obligations under this Agreement are obligations solely of the
Seller and will not constitute a claim against the Seller to the extent that the
Seller does not have funds sufficient to make payment of such obligations. In
furtherance of and not in derogation of the foregoing, each of the Owner Trustee
(in its individual capacity and as the Owner Trustee), by entering into or
accepting this agreement, each Certificateholder, by accepting a Certificate,
and the Indenture Trustee and each Noteholder or Note Owner, by accepting the
benefits of this Agreement, hereby acknowledges and agrees that such Person has
no right, title or interest in or to the Other Assets of the Seller. To the
extent that, notwithstanding the agreements and provisions contained in the
preceding sentence, each of the Owner Trustee, the Indenture Trustee, each
Noteholder or Note Owner and the Certificateholder either (i) asserts an
interest or claim to, or benefit from, Other Assets or (ii) is deemed to have
any such interest, claim to, or benefit in or from Other Assets, whether by
operation of law, legal process, pursuant to applicable provisions of insolvency
laws or otherwise (including by virtue of Section 1111(b) of the Bankruptcy Code
or any successor provision having similar effect under the Bankruptcy Code),
then such Person further acknowledges and agrees that any such interest, claim
or benefit in or from Other Assets is and will be expressly subordinated to the
indefeasible payment in full, which, under the terms of the relevant documents
relating to the securitization or conveyance of such Other Assets, are entitled
to be paid from, entitled to the benefits of, or otherwise secured by such Other
Assets (whether or not any such entitlement or security interest is legally
perfected or otherwise entitled to a priority of distributions or application
under applicable law, including insolvency laws, and whether or not asserted
against the Seller), including the payment of post-petition interest on such
other obligations and liabilities. This subordination agreement will be deemed a
subordination agreement within the meaning of Section 510(a) of the Bankruptcy
Code. Each of the Owner Trustee (in its individual capacity and as the Owner
Trustee), by entering into or accepting this agreement, each Certificateholder,
by accepting a Certificate, and the Indenture Trustee and each Noteholder or
Note Owner, by accepting the benefits of this Agreement, hereby further
acknowledges and agrees that no adequate remedy at law exists for a breach of
this Section and the terms of this Section may be enforced by an action for
specific performance. The provisions of this Section will be for the third party
benefit of those entitled to rely thereon and will survive the termination of
this Agreement.

SECTION 11.9. Headings. The headings of the various Articles and Sections herein
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

SECTION 11.10. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

  23  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

SECTION 11.11. Waiver of Jury Trial. To the extent permitted by applicable law,
each party hereto irrevocably waives all right of trial by jury in any action,
proceeding or counterclaim based on, or arising out of, under or in connection
with this Agreement, any other Transaction Document, or any matter arising
hereunder or thereunder.

SECTION 11.12. Information Requests. The parties hereto shall provide any
information reasonably requested by the Servicer, the Issuer, the Seller or any
of their Affiliates at the expense of the Servicer, the Issuer, the Seller or
any of their Affiliates, as applicable, in order to comply with or obtain more
favorable treatment under any current or future law, rule, regulation,
accounting rule or principle.

SECTION 11.13. Form 10-D and Form 10-K Filings. So long as the Seller is filing
Exchange Act Reports with respect to the Issuer (i) no later than each Payment
Date, the Owner Trustee shall notify the Seller of any Form 10-D Disclosure Item
with respect to the Owner Trustee or the Issuer Delaware Trustee, together with
a description of any such Form 10-D Disclosure Item in form and substance
reasonably acceptable to the Seller and (ii) no later than March 15 of each
calendar year, commencing March 15, 2015, the Owner Trustee shall notify the
Seller in writing of any affiliations or relationships between the Owner Trustee
and any Item 1119 Party or the Issuer Delaware Trustee and any Item 1119 Party;
provided, that no such notification need be made if the affiliations or
relationships are unchanged from those provided in the notification in the prior
calendar year.

SECTION 11.14. Form 8-K Filings. So long as the Seller is filing Exchange Act
Reports with respect to the Issuer, each of the Owner Trustee and the Issuer
Delaware Trustee shall promptly notify the Seller, but in no event later than
four (4) Business Days after its occurrence, of any Reportable Event described
in clause (e) of the definition thereof with respect to the Owner Trustee of
which a Responsible Officer of the Owner Trustee or the Issuer Delaware Trustee
has actual knowledge (other than a Reportable Event described in clause (e) of
the definition thereof as to which the Seller or the Servicer has actual
knowledge). A Trustee shall be deemed to have actual knowledge of any such event
to the extent that it relates to such Trustee in its individual capacity or any
action by such Trustee under this Agreement.

SECTION 11.15. Indemnification. (a) Citibank, N.A. shall indemnify the Seller,
each Affiliate of the Seller or each Person who controls any of such parties
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act) and the respective present and former directors, officers,
employees and agents of each of the foregoing, and shall hold each of them
harmless from and against any losses, damages, penalties, fines, forfeitures,
legal fees and expenses and related costs, judgments, and any other costs, fees
and expenses that any of them may sustain arising out of or based upon:

(i) (A) any untrue statement of a material fact contained in any information
provided in writing by Citibank, N.A. or Citicorp Trust Delaware, National
Association to the Seller or its affiliates under Sections 11.12 or 11.13 (such
information, the “Provided Information”), or (B) the omission to state in the
Provided Information a material fact required to be stated in the Provided
Information, or necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided, by
way

 

  24  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

of clarification, that clause (B) of this paragraph shall be construed solely by
reference to the related information and not to any other information
communicated in connection with a sale or purchase of securities, without regard
to whether the Provided Information or any portion thereof is presented together
with or separately from such other information; or

(ii) any failure by Citibank, N.A. or Citicorp Trust Delaware, National
Association to deliver any information, report, or other material when and as
required under Sections 11.12, 11.13 or 11.14.

(b) In the case of any failure of performance described in clause (a)(ii) of
this Section, Citibank, N.A. shall promptly reimburse the Seller for all costs
reasonably incurred in order to obtain the information, report or other material
not delivered as required by Citibank, N.A.

(c) Notwithstanding anything to the contrary contained herein, in no event shall
Citibank, N.A. be liable under this Section 11.15 for special, indirect or
consequential damages of any kind whatsoever, including but not limited to lost
profits, even if Citibank, N.A. has been advised of the likelihood of such loss
or damage and regardless of the form of action.

SECTION 11.16. Information to Be Provided by the Trustees. Each of the Owner
Trustee and the Issuer Delaware Trustee shall provide the Seller and the
Servicer (each, a “VW Party” and, collectively, the “VW Parties”) with
(i) notification, as soon as practicable and in any event within five Business
Days, of all demands communicated (other than by a VW Party) to a Responsible
Officer of such Trustee for the repurchase or replacement of any Receivable
pursuant to Section 2.3 of the Sale and Servicing Agreement or Section 3.3 of
the Purchase Agreement, as applicable and (ii) promptly upon reasonable request
in writing by a VW Party, any other information reasonably requested by a VW
Party in such Trustee’s possession and that can be provided to the VW Parties
without unreasonable effort or expense to facilitate compliance by the VW
Parties with Rule 15Ga-1 under the Exchange Act, and Items 1104(e) and 1121(c)
of Regulation AB. In no event shall either of the Owner Trustee or the Issuer
Delaware Trustee have (x) any responsibility or liability in connection with any
filing required to be made by a securitizer under the Exchange Act or Regulation
AB or with any VW Parties’ compliance with the Exchange Act or Regulation AB or
(y) any duty or obligation to undertake any investigation or inquiry related to
repurchase activity or otherwise to assume any additional duties or
responsibilities in respect of the Transaction Documents or the transactions
contemplated thereby. In no event shall either of the Owner Trustee or the
Issuer Delaware Trustee be deemed to be a “securitizer” as defined in
Section 15Ga of the Exchange Act, nor shall it have any responsibility for
making any filing to be made by a securitizer under the Exchange Act or
Regulation AB. A demand does not include general inquiries, including investor
inquiries, regarding asset performance or possible breaches of representations
or warranties.

[Remainder of Page Intentionally Left Blank]

 

  25  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers hereunto duly authorized as of the day and
year first above written.

 

CITIBANK, N.A., individually and as Owner Trustee By:   /s/ Louis Piscitelli
Name:   Louis Piscitelli Title:   Vice President

 

  S-1  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

CITICORP TRUST DELAWARE, NATIONAL ASSOCIATION, individually and as Issuer
Delaware Trustee By:   /s/ Jason Concavage Name:   Jason Concavage Title:   Vice
President

 

  S-2  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

VOLKSWAGEN AUTO LEASE/LOAN

UNDERWRITTEN FUNDING, LLC

By:   /s/ William Horwath Name:   William Horwath Title:   President & Treasurer
By:   /s/ Kevin McDonald Name:   Kevin McDonald Title:   Secretary

 

  S-3  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CERTIFICATE

 

NUMBER    100% BENEFICIAL INTEREST

R-1

VOLKSWAGEN AUTO LOAN ENHANCED TRUST 2014-1

CERTIFICATE

Evidencing the 100% beneficial interest in all of the assets of the Issuer (as
defined below), which consist primarily of motor vehicle receivables, including
motor vehicle retail installment sales contracts and/or installment loans that
are secured by new and used automobiles, minivans and sport utility vehicles.

(This Certificate does not represent an interest in or obligation of Volkswagen
Auto Lease/Loan Underwritten Funding, LLC, VW Credit, Inc. or any of their
respective Affiliates, except to the extent described below.)

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY OTHER
APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OR OTHER JURISDICTION, AND
MAY NOT BE RESOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN
COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR ANY OTHER
APPLICABLE SECURITIES OR “BLUE SKY” LAWS, PURSUANT TO AN EXEMPTION THEREFROM OR
IN A TRANSACTION NOT SUBJECT THERETO.

NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE ACQUIRED OR HELD (IN THE
INITIAL ACQUISITION OR THROUGH A TRANSFER) BY OR FOR THE ACCOUNT OF OR WITH ANY
ASSETS OF (A) AN EMPLOYEE BENEFIT PLAN AS DEFINED IN SECTION 3(3) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) WHICH IS
SUBJECT TO THE PROVISIONS OF TITLE I OF ERISA, (B) A PLAN DESCRIBED BY SECTION
4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), WHICH
IS SUBJECT TO SECTION 4975 OF THE CODE, (C) ANY ENTITY DEEMED TO HOLD THE PLAN
ASSETS OF ANY OF THE FOREGOING BY REASON OF AN EMPLOYEE BENEFIT PLAN’S OR A
PLAN’S INVESTMENT IN SUCH ENTITY OR (D) ANY GOVERNMENTAL, NON-U.S., OR CHURCH
PLAN OR ANY OTHER EMPLOYEE BENEFIT PLAN OR RETIREMENT ARRANGEMENT THAT IS
SUBJECT TO A LAW THAT IS SUBSTANTIALLY SIMILAR TO THE FIDUCIARY PROVISIONS OF
ERISA OR SECTION 4975 OF THE CODE (“SIMILAR LAW”).

THIS CERTIFIES THAT [                    ] is the registered owner of a 100%
nonassessable, fully-paid beneficial interest in the Trust Estate of VOLKSWAGEN
AUTO LOAN ENHANCED TRUST 2014-1, a Delaware statutory trust (the “Issuer”)
formed by Volkswagen Auto Lease/Loan Underwritten Funding, LLC, a Delaware
limited liability company, as depositor (the “Seller”).

 

  A-1  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

The Issuer was created pursuant to a Trust Agreement dated as of March 27, 2014
(as amended and restated as of April 30, 2014, the “Trust Agreement”), among the
Seller, Citibank, N.A., as owner trustee (the “Owner Trustee”) and Citicorp
Trust Delaware, National Association, as the Issuer Delaware Trustee (the
“Issuer Delaware Trustee”), a summary of certain of the pertinent provisions of
which is set forth below. To the extent not otherwise defined herein, the
capitalized terms used herein have the meanings assigned to them in Appendix A
to the Sale and Servicing Agreement, dated as of April 30, 2014, among the
Seller, the Issuer, Deutsche Bank Trust Company Americas, as indenture trustee,
and VW Credit, Inc., as servicer, as the same may be amended or supplemented
from time to time.

This Certificate is issued under and is subject to the terms, provisions and
conditions of the Trust Agreement, to which Trust Agreement the holder of this
Certificate by virtue of the acceptance hereof assents and by which such holder
is bound. The provisions and conditions of the Trust Agreement are hereby
incorporated by reference as though set forth in their entirety herein.

The holder of this Certificate acknowledges and agrees that its rights to
receive distributions in respect of this Certificate are subordinated to the
rights of the Noteholders as described in the Indenture, the Sale and Servicing
Agreement and the Trust Agreement, as applicable.

THIS CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

By accepting this Certificate, the Certificateholder hereby covenants and agrees
that prior to the date which is one year and one day after payment in full of
all obligations of each Bankruptcy Remote Party in respect of all securities
issued by the Bankruptcy Remote Parties (i) such Person shall not authorize such
Bankruptcy Remote Party to commence a voluntary winding-up or other voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to such Bankruptcy Remote Party or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect in any jurisdiction
or seeking the appointment of an administrator, a trustee, receiver, liquidator,
custodian or other similar official with respect to such Bankruptcy Remote Party
or any substantial part of its property or to consent to any such relief or to
the appointment of or taking possession by any such official in an involuntary
case or other proceeding commenced against such Bankruptcy Remote Party, or to
make a general assignment for the benefit of any party hereto or any other
creditor of such Bankruptcy Remote Party and (ii) such Person shall not commence
or join with any other Person in commencing any proceeding against such
Bankruptcy Remote Party under any bankruptcy, reorganization, liquidation or
insolvency law or statute now or hereafter in effect in any jurisdiction.

 

  A-2  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

By accepting and holding this Certificate (or any interest herein), the holder
hereof shall be deemed to have represented and warranted that it is not, and is
not purchasing on behalf of, a Benefit Plan or any governmental, non-U.S., or
church plan or any other employee benefit plan or retirement arrangement that is
subject to Similar Law.

It is the intention of the parties to the Trust Agreement that, solely for
income, franchise and value added tax purposes, (i) so long as there is a single
Certificateholder, the Issuer will be disregarded as an entity separate from
such Certificateholder, and if there is more than one Certificateholder, the
Issuer will be treated as a partnership and (ii) the Notes will be characterized
as debt. By accepting this Certificate, the Certificateholder agrees to take no
action inconsistent with the foregoing intended tax treatment.

By accepting this Certificate, the Certificateholder acknowledges that this
Certificate represents the entire beneficial interest in the Issuer only and
does not represent interests in or obligations of the Seller, the Servicer, the
Administrator, the Owner Trustee, the Issuer Delaware Trustee, the Indenture
Trustee or any of their respective Affiliates and no recourse may be had against
such parties or their assets, except as expressly set forth or contemplated in
this Certificate, the Trust Agreement or any other Transaction Document.

 

  A-3  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Certificate to be duly executed.

Dated:     , 2014

 

VOLKSWAGEN AUTO LOAN ENHANCED TRUST 2014-1 By: Citibank, N.A., not in its
individual capacity but solely as Owner Trustee By:     Name:   Title:  

 

  A-4  

Amended & Restated Trust Agreement

(VALET 2014-1)



--------------------------------------------------------------------------------

OWNER TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is the Certificate referred to in the within-mentioned Trust Agreement.

 

CITIBANK, N.A., not in its individual capacity but solely as Owner Trustee By:  
    as Owner Trustee

 

  A-5  

Amended & Restated Trust Agreement

(VALET 2014-1)